Britt, J.
The conclusion of the superior court that it had no jurisdiction to grant the relief sought in the petition is fully supported by the opinion of our Supreme Court in Underwood v. Howland, Comr. of Motor Vehicles, 274 N.C. 473, 164 S.E. 2d 2 (reversing the decision of this Court appearing in 1 N.C. App. 560). We quote from that opinion:
“Plaintiff instituted this proceeding under G.S. 20-25 seeking judicial review of the facts surrounding the revocation of his operator’s license and a determination that he is entitled to its return. Under that statute, any person who' has been denied a driver’s license or whose license has been cancelled, suspended, *476or revoked, except mandatory cancellations, suspensions and revocations, has a right to file a petition in the superior court <of the county wherein he resides; and said court is vested with jurisdiction and charged with the duty ‘to take testimony and examine into the facts of the case, and to determine whether the petitioner is entitled to a license or is subject to suspension, cancellation or revocation of license under the provisions of this article.’ G.S. 20-25. Discretionary revocations and suspensions may be reviewed by the court under this statute, while mandatory revocations and suspensions may not. * * *”
Petitioner contends that following the 60-day suspension period, which terminated on 21 September 1964, he sent to DMV a SR-22 insurance certificate as provided by G.S. 20-279.17; that he “timely filed” said certificate; that because thereof DMV was not justified in permanently revoking petitioner’s license.
G.S. 20-279.17 was enacted in 1953, was amended in 1955 and was repealed by Chapter 866 of the 1967 Session Laws. At times relevant to this appeal, subsection (a) thereof provided in pertinent part as follows: “Whenever the Commissioner suspends or revokes the license of any person under the provisions of article 2 of this chapter such license shall remain suspended or revoked and shall not at any time thereafter be reinstated nor shall any license be thereafter issued to such person, until permitted under the Motor Vehicle Laws of this State and not then unless and until he shall give and thereafter maintain, for the period provided by law, proof of financial responsibility * * (Emphasis ours)
Petitioner’s contention has the effect of saying that if he “sent to” or “filed with” the DMV immediately following 21 September 1964 a “SR-22 insurance certificate,” his driving privilege was automatically reinstated and the moving violations thereafter occurring in June and November 1965 and October 1966 did not occur during a period of suspension or revocation so as to justify mandatory revocation under G.S. 20-28.1. We do not agree with this contention. G.S. 20-279.17 clearly provided for the positive action of reinstatement of an operator’s license following the period of suspension or revocation and provided that such license would remain suspended or revoked until reinstated. Although furnishing DMV with proof of financial responsibility was a prerequisite to reinstatement of a suspended or revoked license by the Commissioner, filing of a SR-22 insurance certificate would not automatically reinstate the license.
■ The trial judge'had before him petitioner’s driver’s ■ license record from DMV, duly certified' pursuant to G.S. 8-35 and admissible in *477evidence. State v. Mercer, 249 N.C. 371, 106 S.E. 2d 866, which record disclosed: On 21 July 1964, petitioner’s license was suspended pursuant to G.S. 20-16 (a)-9 following two convictions of speeding over 65 m.p.h. on 3 and 25 June 1964. On 20 July 1965, his license was revoked pursuant to G.S. 20-28.1 for one year because of conviction of a moving violation (Winston-Salem Municipal Court, speeding 50 m.p.h. in a 35 m.p.h. zone) on 28 June 1965 while license suspended or revoked. On 3 May 1966, his license was revoked pursuant to G.S. 20-28.1 for two years because of conviction of a second moving violation (Troy J.P. Court, driving on wrong side of road) on 13 November 1965 while license suspended or revoked; on 27 October 1966 his license was revoked permanently pursuant to G.S. 20-28.1 because of conviction of third moving violation (Recorders Court, Trenton, N. C., speeding 70 m.p.h. in a 60 m.p.h. zone) on 7 October 1966 while license suspended or revoked; on 22 November 1968 his license was permanently revoked again because of conviction of additional moving violation (Recorders Court, Kinston, N. C., driving without operator’s license) on 30 September 1968. The record also shows that petitioner forfeited a bond in a South Carolina Magistrate’s Court for speeding 72 m.p.h. in a 60 m.p.h. zone on 24 April 1967. The record further reveals the following convictions of petitioner after the second permanent revocation of his license on 22 November 1968: District Court, Raleigh, N. C., 10 June 1969, driving without license; District Court, Raleigh, N. C., 10 June 1969, speeding 58 m.p.h. in a 45 m.p.h. zone; and District Court, Kinston, N. C., 26 August 1969, driving without license.
The judgment of the superior court is fully supported by the conclusions of law and findings of fact, which findings are fully supported by the evidence.
Affirmed.
BROCK and Graham, JJ., concur.